Title: To Benjamin Franklin from William Vernon, Sr., 7 December 1778
From: Vernon, William, Sr.
To: Franklin, Benjamin


Sir
Boston 7th. Decr 1778
My son Mr William Vernon Junr. (a Pupil of your Friend the good Doctr. Witherspoons) took passage for France, in the Boston Frigate, with the Honble John Adams Esqr. under who’s immediate care & notice I place’d him; with a veiw to accomplish him for business, either as a Merchant, or in any other way, that he might be most useful, in future, to his Country and our riseing Independant States. As he was young, just out of the University, his genius & talents not form’d, or scarsely known, I left it with Mr. Adams, and other Friends to fix him, for Three or four Years, in a situation, most agreeable, & best adapted, to his disposition & abilities.
I flatter myself sir, I may exult, at least, in Idea, that I may number Doctr. Franklin, as one of his Friends, to whom he had the happiness of an address from the Honable John Hancock Esqr. If upon recollection it should occur to your mind, that this Youth is a Grand-Son of your old acquaintance, Saml. Vernon Esqr. of Newport (altho’ dead Forty Years) it will inhance the Friendship & your notice of this young Gentleman. I may presume this without arrogance, from your universal beneficence, therefore must hope, wish and pray, that he hath, and will, from Time to Time, receive such advice and instructions from his Friends in France, as will stimulate to Virtue, honor, knowledge, and all the useful graces & accomplishments, necessary to form a Mind & fix such principles for social Life & Public usefulness, as will be permanent.
Under cover you have a Letter from our mutual Friend his Excellency Wm. Greene Esqr. wch came to my care to forward; I wish it safe to hand. I have the honor to be with the greatest sincerity. Your Excellencys Most Obedt. Humble Servt.
Wm Vernon
(copy)His Excellency Benja. Franklin Esqr.
 
Endorsed: William Vernon about his Son,
Notations in different hands: Vernon / Various to be answered
